EXHIBIT 99.1 CHINDEX INTERNATIONAL, INC. 2007 STOCK INCENTIVE PLAN SECTION 1Purpose The purpose of this Chindex International, Inc. 2007 Stock Incentive Plan is to promote the interests of Chindex International, Inc. (the “Company”) and its Subsidiaries through grants of awards to employees, directors and consultants in order to (i) attract and retain employees, directors and consultants, (ii) provide an additional incentive to each award holder to work to increase the value of Chindex stock, and (iii) provide each award holder with a stake in the future of Chindex which strengthens the mutuality of interests between such award holder and Chindex’s shareholders. SECTION 2Types of Awards Awards under the Plan may be in the form of Stock Options, Stock Appreciation Rights (SARs), Restricted Stock,Restricted Stock Units (RSUs), Other Stock-Based Awards, and Cash Awards. Awards may be free-standing or granted in tandem.If two awards are granted in tandem, the award holder may exercise (or otherwise receive the benefit of) one award only to the extent he or she relinquishes the tandem award. SECTION 3Definitions “Beneficiary” means an award holder’s designated beneficiary or estate, as determined under Section 15. “Board” means the Board of Directors of Chindex. “Cash Award” means an award granted under Section 12 of the Plan. “Chindex” or the “Company” means Chindex International, Inc., a Delaware corporation, and any successor to such corporation. “Code” means the Internal Revenue Code of 1986, as amended from time to time. “Committee” means (i) with respect to awards to Non-Employee Directors, the entire Board; and (ii) with respect to all other awards, a committee of the Board designated by the Board to administer this Plan and which shall consist of at least two members of the Board, or if no such committee is appointed, the entire Board. “Consultant” means any individual, other an Employee or Non-Employee Director, who is engaged by Chindex or a Subsidiary to render services, other than a person whose services are rendered in connection with capital-raising or promoting or maintaining a market for Chindex securities. “Employee” means an employee of Chindex or of any Subsidiary. “Exchange Act” means the Securities Exchange Act of 1934, as amended from time to time. “Fair Market Value” of the Stock means (i) the closing price for a share of Stock on such exchange or market as is determined by the Committee to be the primary market for the Stock on the date in question, or if the date in question is not a trading day on such market, the closing price on such exchange or market for the trading day immediately preceding the day in question, or (ii) if closing sales prices for the Stock are not reported, such other price as the Board determines is appropriate after taking into account the requirements of Section 409A of the Code. “Incentive Stock Option” or “ISO” means a Stock Option granted under the Plan which both is designated as an ISO and qualifies as an incentive stock option within the meaning of Section 422 of the Code. “Non-Employee Director” means a member of the Board who is not an Employee. “Non-Qualified Option” or “NQSO” means Stock Option granted under the plan which either is designated as NQSO or does not qualify as an incentive stock option within the meaning of Section 422 of the Code. “Other Stock Based Award” means an award described in Section 11 of the Plan. “Plan” means this Chindex International, Inc. 2007 Stock Incentive Plan, as amended from time to time. “Performance Award” means an award granted under Section 9, 10, 11, or 12 of the Plan that meets the requirements of Section 13 of the Plan and is intended to qualify as “performance-based compensation” under Section 162(m) of the Code. “Performance Objectives” means objective measures of performance for earning an award, which in the case of Performance Awards, shall be based on one or more of the criteria specified in Section 13.2. “Restricted Stock” means an award described in Section 9 of the Plan. “Restricted Stock Unit” or “RSU” means an award described in Section 10 of the Plan. “Stock” means common stock of Chindex, per value one cent ($.01). “Stock Appreciation Right” or “SAR” means an award described in Section 8 of the Plan. “Stock Option” means an Incentive Stock Option or a Non-Qualified Stock Option. “Subsidiary” means any corporation, partnership, joint venture, or other entity in which Chindex owns, directly or indirectly, 50% or more of the ownership interests. SECTION 4Administration 4.1The Plan shall be administered by the Committee. 4.2The Committee shall have the following authority and discretion with respect to awards under the Plan:to grant awards (subject to any limitations contained in the Plan); to adopt, alter and repeal such administrative rules, guidelines and practices governing the Plan as it shall deem advisable; to interpret the terms and provisions of the Plan and any award granted under the Plan; to make all factual and other determinations necessary or advisable for the administration of the Plan; and to otherwise supervise the administration of the Plan.In particular, and without limiting its authority and powers, the Committee shall have the authority: (1)to determine whether and to what extent any award or combination of awards will be granted hereunder and whether they will be Performance Awards; (2)to select the Employees, Non-Employee Directors, and Consultants to whom awards will be granted; (3)to determine the number of shares of Stock to be covered by each award granted hereunder subject to the limitations contained herein; (4)to determine the terms and conditions of any award granted hereunder, including, but not limited to, any vesting or other restrictions based on such Performance Objectives, continued employment, and such other factors as the Committee may establish, and to determine whether the Performance Objectives and other terms and conditions of the award have been satisfied; (5)to determine the treatment of awards upon an award holder’s retirement, disability, death, termination for cause or other termination of employment or service; (6)to determine whether amounts equal to the amount of any dividends declared with respect to the number of shares covered by an award (i) will be paid to the award holder currently, or (ii)will be deferred and deemed to be reinvested or otherwise credited to the award holder and paid at the date specified in the award, or (iii)that the award holder has no rights with respect to such dividends; (7)to amend the terms of any award, prospectively or retroactively; provided, however, that (i) no amendment shall impair the rights of the award holder without his or her written consent; (ii) unless specifically approved by the stockholders, the Committee shall have no power to amend the terms of previously granted Stock Options or SARs to reduce the option price or base price of such awards, or to cancel outstanding Stock Options or SARs and grant substitute Stock Options or SARs with a lower option price or base price than the cancelled awards; and (iii) the Committee shall consider the provisions of Section 409A of the Code prior to amending any award; (8) to correct any defect, supply any omission, or reconcile any inconsistency in the Plan or any award in the manner and to the extent it shall deem desirable to carry out the purpose of the Plan; (9)to determine whether, to what extent, and under what circumstances Stock and other amounts payable with respect to an award will be deferred either automatically or at the election of an award holder, including providing for and determining the amount (if any) of deemed earnings on any deferred amount during any deferral period (in each case, subject to any restrictions imposed by Section 409A of the Code); (10)to determine, pursuant to a formula or otherwise, the Fair Market Value of the Stock on a given date; (11)to provide that the shares of Stock received as a result of an award shall be subject to a right of repurchase by the Company and/or a right of first refusal, in each case subject to such terms and conditions as the Committee may specify; (12)to adopt one or more sub-plans, consistent with the Plan, containing such provisions as may be necessary or desirable to enable awards under the Plan to comply with the laws of other jurisdictions and/or qualify for preferred tax treatment under such laws; (13)to the extent permitted by law, to delegate to a committee of two or more officers of the Company the authority to grant awards to Employees who are not officers or directors of the Company for purposes of Section 16 of the Securities Exchange Act of 1934; provided, however, that any such delegation shall be set forth in a resolution of the Committee that specifies the total number of shares as to which awards may be granted under such delegation and any other limitations as may be imposed by the Committee; and (14)to delegate such administrative duties as it may deem advisable to one or more of its members or to one or more employees or agents of the Company. 4.3All determinations and interpretations made by the Committee pursuant to the provisions of the Plan shall be final and binding on all persons, including the Company and award holders. 4.4The Committee may act by a majority of its members at a meeting (present in person or by conference telephone), by unanimous written consent or by any other method of director action then permitted under the General Corporation Law of the State of Delaware. SECTION 5Stock Subject to Plan 5.1The total number of shares of Stock which may be issued under the Plan shall be 1 million shares plus any unused shares authorized for awards under the Company’s 2004 Stock Incentive Plan (the “2004 Plan”), in each case subject to adjustment as provided in Section 5.4.No more than 500,000 shares may be granted with respect to Incentive Stock Options (subject to adjustment as provided in Section 5.4).Shares issued under the Plan may consist of authorized but unissued shares or shares which have been issued and reacquired by the Company.The payment of any award in cash shall not count against this share limit.Any dividend equivalents that are granted with respect to other awards under this Plan and are paid in shares shall also not count against the share limit for the Plan. In connection with a merger or consolidation of an entity with the Company or the acquisition by the Company or a Subsidiary of property or stock of an entity, the Company may assume awards granted by such entity or grant Stock Options or other awards in substitution for awards granted by such entity or an affiliate thereof, and such assumed or substituted awards shall not count against the share limit under this Plan. 5.2To the extent a Stock Option or Stock Appreciation Right terminates without having been exercised, or an award terminates without the holder having received payment of the award, or shares awarded are forfeited (in each case including terminations and forfeitures of outstanding awards granted under the 2004 Plan), the shares subject to such award shall again be available for distribution in connection with future awards under this Plan.Shares of Stock equal in number to the shares surrendered in payment of the option price, and shares of Stock which are withheld in order to satisfy federal, state or local tax withholding obligations with respect to any award, shall not count against the above limit, and shall again be available for grants under the Plan.In the event that any Stock Option or SAR is exercised or settled by delivery of only the net shares representing the appreciation in the Stock, only the net shares delivered shall be counted against the Plan’s share limit. 5.3No individual shall be granted Stock Options, SARs, Restricted Stock, RSUs, or Other Stock-Based Awards, or any combination thereof with respect to more than 200,000 shares of Stock in any fiscal year (subject to adjustment as provided in Section 5.4).The maximum Cash Award which may be paid to any individual in any fiscal year (measured at the end of the performance period or periods ending in the fiscal year, and without regard to increase in value of the award during any deferral period) is $500,000. 5.4In the event of any merger, reorganization, consolidation, sale of substantially all assets, recapitalization, Stock dividend, Stock split, reverse split, spin-off, split-up, split-off, extraordinary dividend, distribution of assets or other change in corporate structure affecting the Stock such that an adjustment is determined by the Board or the Committee in its discretion to be appropriate in order to prevent dilution or enlargement of benefits under the Plan, then the Board or the Committee shall, in such manner as it may in its discretion deem equitable, adjust any or all of (i) the aggregate number and kind of shares reserved for issuance under the Plan, (ii) the number and kind of shares as to which awards may be granted to any individual in any fiscal year or which may be granted with respect to Incentive Stock Options, (iii) the number and kind of shares or other property subject to outstanding awards, and (iv) the amounts to be paid by award holders or the Company, as the case may be, with respect to outstanding awards. In addition, upon the dissolution or liquidation of the Company or upon any reorganization, merger, or consolidation as a result of which the Company is not the surviving corporation (or survives as a wholly-owned subsidiary of another corporation), or upon a sale of substantially all the assets of the Company, the Board or the Committee may take such action as it in its discretion deems appropriate to (i)subject to any limitations imposed by Section 409A of the Code, accelerate the time when awards vest and/or may be exercised and/or may be paid, (ii) cash out outstanding Stock Options and/or other awards at or immediately prior to the date of such event, (iii) provide for the assumption of outstanding Stock Options or other awards by surviving, successor or transferee corporations or entities, (iv)provide that in lieu of shares of Stock, the award recipient shall be entitled to receive the consideration he or she would have received in such transaction in exchange for such shares of Stock (or the fair market value thereof in cash), and/or (v) provide that Stock Options and SARs shall be exercisable for a period of at least 10 business days from the date of receipt of a notice from the Company of such proposed event, following the expiration of which period any unexercised Stock Options or SARs shall terminate. No fractional shares shall be issued or delivered under the Plan.The Board or the Committee shall determine whether the value of fractional shares shall be paid in cash or other property, or whether such fractional shares and any rights thereto shall be cancelled without payment. The Board’s or Committee’s determination as to which adjustments shall be made under this Section 5.4 and the extent thereof shall be final, binding and conclusive. SECTION 6Eligibility Employees, Non-Employee Directors, and Consultants are eligible to be granted awards under the Plan.In addition, awards may be granted to prospective Employees, Non-Employee Directors, or Consultants but such awards shall not become effective until the recipient’s commencement of employment or service with the Company or Subsidiary.Incentive Stock Options may be granted only to employees and prospective employees of the Company or of any parent corporation or subsidiary of the Company (as those terms are defined in Section 424 of the Code).The participants under the Plan shall be selected from time to time by the Committee, in its sole discretion, from among those eligible. SECTION 7Stock Options 7.1The Stock Options awarded under the Plan may be either Incentive Stock Options or Non-Qualified Stock Options.To the extent that any Stock Option is either designated as a Non-Qualified Stock Option or does not qualify as an Incentive Stock Option, it shall constitute a Non-Qualified Stock Option. 7.2Subject to the following provisions, Stock Options awarded under the Plan shall be in such form and shall have such terms and conditions as the Committee may determine: (1)Option Price.The option price per share of Stock purchasable under a Stock Option shall be determined by the Committee, but shall not be less than the Fair Market Value of the Stock on the date of grant of the Stock Option.The date of grant of any Stock Option shall be the date of Committee approval of the Stock Option or a prospective date specified by the Committee, and for prospective Employees shall be no earlier than the first day of employment. (2)Option Term.The term of each Stock Option shall be fixed by the Committee, but shall not exceed ten years. (3)Exercisability.Stock Options shall be exercisable at such time or times and subject to such terms and conditions as shall be determined by the Committee.The Committee may waive such exercise provisions or accelerate the exercisability of the Stock Option at any time in whole or in part. (4)Method of Exercise.Stock Options may be exercised in whole or in part at any time during the option period by giving notice of exercise, in such manner as may be determined by the Company (which may be written or electronic), specifying the number of whole shares to be purchased, accompanied by payment of the aggregate option price for such shares.Payment of the option price shall be made in such manner as the Committee may provide in the award, which may include (i) cash (including cash equivalents), (ii) delivery (either by actual delivery of the shares or by providing an affidavit attesting to ownership of the shares) of shares of Stock already owned by the optionee, (iii) broker-assisted “cashless exercise” in which the optionee delivers a notice of exercise together with irrevocable instructions to a broker acceptable to the Company to sell shares of Stock (or a sufficient portion of such shares) acquired upon exercise of the Stock Option and remit to the Company a sufficient portion of the sale proceeds to pay the total option price and any withholding tax obligation resulting from such exercise, (iv)application of shares subject to the Stock Option to satisfy the option price, (v) any other manner permitted by law, or (vi) any combination of the foregoing. (5)No Stockholder Rights.An optionee shall have neither rights to dividends or other rights of a stockholder with respect to shares subject to a Stock Option until the optionee has duly exercised the Stock Option and acertificate for such shares has been duly issued (or the optionee has otherwise been duly recorded as the owner of the shares on the books of the Company). (6)Surrender Rights.The Committee may provide that options may be surrendered for cash upon any terms and conditions set by the Committee. (7)Non-transferability.Unless otherwise provided by the Committee, (i) Stock Options shall not be transferable by the optionee other than by will or by the laws of descent and distribution, and (ii) during the optionee’s lifetime, all Stock Options shall be exercisable only by the optionee or by his or her guardian or legal representative.The Committee, in its sole discretion, may permit Stock Options to be transferred to such transferees and on such terms and conditions as may be determined by the Committee. (8)Termination of Employment.Following the termination of an optionee’s employment or service with the Company or a Subsidiary, the Stock Option shall be exercisable to the extent determined by the Committee.The Committee may provide different post-termination exercise provisions with respect to termination of employment or service for different reasons.The Committee may provide at the time of grant that, notwithstanding the option term fixed pursuant to Section 7.2(2), a Stock Option which is outstanding on the date of an optionee’s death shall remain outstanding for an additional period after the date of such death.The Committee shall have absolute discretion to determine the date and circumstances of any termination of employment or service. 7.3Notwithstanding the provisions of Section 7.2, Incentive Stock Options shall be subject to the following additional restrictions: (1)No Incentive Stock Option shall have an option price which is less than 100% of the fair market value (as determined for purposes of Section 422 of the Code) of the Stock on the date ofgrant of the Incentive Stock Option (or, with respect to prospective employees, on the first day of employment). (2)No Incentive Stock Option shall be exercisable more than ten years after the date such Incentive Stock Option is granted. (3)No Incentive Stock Option shall be awarded more than ten years after , 2007, the date of Board approval of the Plan. (4)No Incentive Stock Option granted to an employee who owns more than 10% of the total combined voting power of all classes of stock of the Company or any of its parent or subsidiary corporations, as defined in Section 424 of the Code, shall (A) have an option price which is less than 110% of the fair market value of the Stock on the date ofgrant of the Incentive Stock Option or (B) be exercisable more than five years after the date such Incentive Stock Option is granted. (5)The aggregate fair market value (determined as of the time the Incentive Stock Option is granted) of the shares with respect to which Incentive Stock Options (granted under the Plan and any other plans of the Company, its parent corporation or subsidiary corporations, as defined in Section 424 of the Code) are exercisable for the first time by an optionee in any calendar year shall not exceed $100,000. (6)An optionee’s right to exercise an Incentive Stock Option shall be subject to the optionee’s agreement to notify the Company of any “disqualifying disposition” (for purposes of Section 422 of the Code) of the shares acquired upon such exercise. (7)Incentive Stock Options shall not be transferable by the optionee, other than by will or by the laws of descent and distribution, subject to such additional limitations as may be imposed by the Committee.During the optionee’s lifetime, all Incentive Stock Options shall be exercisable only by such optionee. The Committee may, with the consent of the optionee, amend an Incentive Stock Option in a manner that would cause loss of Incentive Stock Option status, provided the Stock Option as so amended satisfies the requirements of Section 7.2. 7.4Substitute Options.In connection with a merger or consolidation of an entity with the Company or the acquisition by the Company or a Subsidiary of property or stock of an entity, the Committee may grant Stock Options in substitution for any options or other stock awards or stock-based awards granted by such entity or an affiliate thereof.Such substitute Stock Options may be granted on such terms as the Committee deems appropriate to prevent dilution or enlargement of the benefits under the prior award, notwithstanding any limitations on Stock Options contained in other provisions of this Section 7. SECTION 8Stock Appreciation Rights (SARs) A Stock Appreciation Right shall entitle the holder thereof to receive, for each share as to which the award is granted, payment of an amount, in cash, shares of Stock, or a combination thereof as determined by the Committee, equal in value to the excess of the Fair Market Value of a share of Stock on the date of exercise over an amount (the base price) specified by the Committee.Any such award shall be in such form and shall have such terms and conditions as the Committee may determine; provided, however, that no SAR shall have a base price below the Fair Market Value of the Stock on the date of grant or a term longer than ten years.The award shall specify the number of shares of Stock as to which the SAR is granted. SECTION 9Restricted Stock Subject to the following provisions, all awards of Restricted Stock shall be in such form and shall have such terms and conditions as the Committee may determine: (1)The Restricted Stock award shall specify the number of shares of Restricted Stock to be awarded, the price, if any, to be paid by the recipient of the Restricted Stock and the date or dates on which, or the conditions upon the satisfaction of which, the Restricted Stock will vest.The grant and/or the vesting of Restricted Stock may be conditioned upon the completion of a specified period of service with the Company and/or its Subsidiaries, upon the attainment of specified Performance Objectives, and/or upon such other criteria as the Committee may determine. (2)Stock certificates representing the Restricted Stock awarded shall be registered in the award holder’s name (or the holder shall be recorded as the owner of the shares on the books of the Company), but the Committee may direct that such certificates be held by the Company or its designee on behalf of the award holder (or that transfer restrictions be placed on the shares).Except as may be permitted by the Committee, no share of Restricted Stock may be sold, transferred, assigned, pledged or otherwise encumbered by the award holder until such share has vested in accordance with the terms of the Restricted Stock award.At the time Restricted Stock vests, a certificate for such vested shares shall be delivered to the award holder (or his or her Beneficiary in the event of death), (or the award holder (or his or her Beneficiary in the event of death) shall be duly recorded as the owner of the shares on the books of the Company), in each case free of all restrictions. (3)The Committee may provide that the award holder shall have the right to vote and/or receive dividends on Restricted Stock.Unless the Committee provides otherwise, Stock received as a dividend on, or in connection with a stock split of, Restricted Stock (or pursuant to adjustment under Section 5.4) shall be subject to the same restrictions as the Restricted Stock. (4)Except as may be provided by the Committee, in the event of an award holder’s termination of employment or service before all of his or her Restricted Stock has vested, or in the event any conditions to the vesting of Restricted Stock have not been satisfied prior to any deadline for the satisfaction of such conditions set forth in the award, the shares of Restricted Stock which have not vested shall be forfeited, and the Committee may provide that (i) any purchase price paid by the award holder shall be returned to the award holder or (ii) a cash payment equal to the Restricted Stock’s Fair Market Value on the date of forfeiture, if lower, shall be paid to the award holder. (5)The Committee may waive, in whole or in part, any or all of the conditions to receipt of, or restrictions with respect to, any or all of the award holder’s Restricted Stock (except that the Committee may not waive conditions or restrictions with respect to Performance Awards if such waiver would cause the award to fail to qualify as “performance-based compensation” within the meaning of Section 162(m) of the Code). SECTION 10Restricted Stock Units (RSUs) Subject to the following provisions, all awards of Restricted Stock Units shall be in such form and shall have such terms and conditions as the Committee may determine: (1)The Restricted Stock Unit award shall specify the number of RSUs to be awarded and the duration of the period (the “Deferral Period”) during which, and the conditions under which, receipt of the Stock will be deferred.The Committee may condition the grant or vesting of Restricted Stock Units, or receipt of Stock or cash at the end of the Deferral Period, upon the completion of a specified period of service with the Company and/or its Subsidiaries, upon the attainment of specified Performance Objectives, and/or upon such other criteria as the Committee may determine. (2)Except as may be provided by the Committee, RSU awards may not be sold, assigned, transferred, pledged or otherwise encumbered during the Deferral Period. (3)At the expiration of the Deferral Period, the award holder (or his or her Beneficiary in the event of death) shall receive (i)certificates for the number of shares of Stock equal to the number of shares covered by the RSU award (or the shares shall be duly recorded as owned by such holder on the books of the Company), (ii)cash equal to the Fair Market Value of such Stock, or (iii)a combination of shares and cash, as the Committee may determine. (4)Except as may be provided by the Committee, in the event of an award holder’s termination of employment or service before the RSU has vested, his or her RSU award shall be forfeited. (5)The Committee may waive, in whole or in part, any or all of the conditions to receipt of, or restrictions with respect to, Stock or cash under a Restricted Stock Unit award (except that the Committee may not waive conditions or restrictions with respect to Performance Awards if such waiver would cause the award to fail to qualify as “performance-based compensation” within the meaning of Section 162(m) of the Code).In addition, the Committee shall not accelerate the payment of an RSU if such acceleration would violate Section 409A of the Code. SECTION 11Other Stock-Based Awards The Committee may grant Other Stock-Based Awards, which shall consist of any right that is not an award described in Sections 7, 8, 9 or 10 hereof and that is denominated or payable in Stock, or valued in whole or in part by reference to or otherwise based on or related to Stock (including, without limitation, securities convertible into Stock).The Committee shall determine the terms and conditions of any such award, subject to any limitations contained in the Plan. SECTION 12Cash Awards 12.1The Committee may grant Cash Awards, which shall entitle the award holder to receive cash upon the satisfaction of the Performance Objectives and other terms and conditions set forth in the award.At the time of grant of a Cash Award, the Committee shall specify the applicable Performance Objectives and the performance period to which they apply, as well as the amount of the Cash Award to be paid upon satisfaction of the Performance Objectives (which may be stated as a range ofamounts payable upon attainment of specified levels of satisfaction of the Performance Objectives).The Committee may determine that a Cash Award shall be payable upon achievement of any one Performance Objective, or any one of several Performance Objectives, or that two or more of the Performance Objectives must be achieved as a condition to payment of a Cash Award. 12.2The Committee shall specify at the time of grant of a Cash Award the date or dates such Cash Award, to the extent earned, shall be payable, and may require all or a portion of the Cash Award to be deferred and payable only upon satisfaction of continued employment or other specified conditions. The Committee may also permit all or a portion of a Cash Award to be deferred at the award holder’s election, subject to Section 409A of the Code.Deferred portions of a Cash Award may be credited with interest, deemed invested in Stock, or deemed invested in such other investments as the Committee may specify. SECTION 13Performance Awards 13.1The Committee shall have the right to designate awards under Section 9, 10, 11 or 12 as Performance Awards, in which case the following provisions shall apply to such awards (in addition to the provisions under Section 9, 10, 11, or 12, as applicable). 13.2The grant or vesting of a Performance Award shall be subject to the achievement of Performance Objectives established by the Committee based on one or more of the following criteria, in each case applied to the Company on a consolidated basis and/or to a Subsidiary, business unit, business segment or business line, and which the Committee may use as an absolute measure, as a measure of improvement relative to prior performance, or as a measure of comparable performance relative to a peer group of companies or published or special index that the Committee deems appropriate: (1) Net earnings or net income (before or after taxes); (2) Earnings per share; (3) Net sales or revenue growth; (4) Gross revenues (and/or gross revenue growth) and/or mix of revenues among the Company’s business activities; (5) Net operating profit (or reduction in operating loss); (6) Return measures (including, but not limited to, return on assets, capital, invested capital, equity, sales, or revenue); (7) Cash flow (including, but not limited to, operating cash flow, free cash flow, cash flow return on equity, and cash flow return on investment); (8) Earnings before or after taxes, interest, depreciation, amortization, and/or other non-cash items; (9) Gross or operating margins; (10) Productivity ratios (and/or such ratios as compared to various stock market indices); (11) Stock price (including, but not limited to, growth measures and total shareholder return); (12) Stock price and market capitalization ratios (including, but not limited to, price-to-earnings ratio and enterprise multiple) (13) Expense targets (including, but not limited to, expenses-to-sales ratios); (14) Margins; (15) Operating efficiency; (16) Market share; (17) Customer satisfaction; (18) Employee satisfaction or retention; (19) Development and implementation of employee or executive development programs (including, but not limited to, succession programs); (20) Working capital targets; (21) Economic value added; (22) Market value added; (23) Debt to equity ratio; and (24) Strategic business goals relating to acquisitions, divestitures and joint ventures. The Committee may provide in any Performance Award that any evaluation of performance may include or exclude any of the following events that occurs during the performance period: (i) asset write-downs, (ii) litigation or claim judgments or settlements, (iii) the effect of changes in tax laws, accounting principles, or other laws or provisions affecting reported results, (iv) any reorganization and restructuring programs, (v) extraordinary nonrecurring items as described in Accounting Principles Board Opinion No. 30 and/or in management’s discussion and analysis of financial condition and results of operations appearing in the Company’s annual report to stockholders for the applicable year, (vi) the impact of adjustments to the Company’s deferred tax asset valuation allowance, (vii) acquisitions or divestitures, and (viii) foreign exchange gains and losses. To the extent such inclusions or exclusions affect awards intended to be performance-based within the meaning of Section 162(m) of the Code, they shall be prescribed in a form that meets the requirements of Section 162(m). 13.3The following additional requirements shall apply to Performance Awards: (1)The Performance Objectives shall be established by the Committee not later than the earlier of (i)90 days after the beginning of the applicable performance period, or (ii)the time 25% of such performance period has elapsed. (2)The Performance Objectives shall be objective and the achievement of such Performance Objectives shall be substantially uncertain (within the meaning of Section 162(m) of the Code) at the time the Performance Objectives are established. (3)The amount of the Performance Award payable upon each level of achievement of the Performance Objectives must be objectively determinable, except that the Committee shall have the right to reduce (but not increase) the amount payable, in its sole discretion. (4)Prior to payment of any Performance Award, the Committee shall certify in writing, in a manner which satisfies the requirements of Section 162(m) of the Code, that the Performance Objectives have been satisfied. SECTION 14Tax Withholding Each award holder shall, no later than the date as of which an amount with respect to an award first becomes includible in such person’s gross income for applicable tax purposes, pay to the Company, or make arrangements satisfactory to the Company regarding payment of, any federal, state, local or other taxes of any kind required by law to be withheld with respect to the award.The obligations of the Company under the Plan shall be conditional on such payment or arrangements, and the Company (and, where applicable, any Subsidiaries), shall, to the extent permitted by law, have the right to deduct the minimum amount of any required tax withholdings from any payment of any kind otherwise due to the award holder. To the extent permitted by the Committee, and subject to such terms and conditions as the Committee may provide, an award holder may elect to have the minimum amount of any required tax withholding with respect to any awards hereunder satisfied by having the Company withhold shares of Stock otherwise deliverable to such person with respect to the award.Alternatively, the Committee may require that a portion of the shares of Stock or cash otherwise deliverable be applied to satisfy the minimum withholding tax obligations with respect to the award. SECTION 15Beneficiary of Award Holder 15.1The Committee may provide the holder with the right to designate any person or persons as such person’s beneficiary or beneficiaries (both primary and contingent) to whom payment in respect of one or more of the award holder’s awards under this Plan shall be paid in the event of the award holder’s death.Each beneficiary designation shall become effective only when filed in writing with the Company during the award holder’s lifetime on a form provided by the Company.If an award holder is married, his or her designation of beneficiary or beneficiaries other than his/her spouse or his/her estate shall not be effective unless the beneficiary designation has been signed by the spouse and notarized. 15.2If an award holder is not given the right to designate a beneficiary or fails to designate a beneficiary in accordance with the provisions of Section 15.1, or if all designated beneficiaries predecease the award holder, payment of the holder’s awards shall be made to the holder’s estate. SECTION 16Amendments and Termination 16.1No award shall be granted under the Plan after September10, 2017 unless the Plan has been reapproved by the Company’s stockholders prior to such date. No Performance Award shall be granted after the Company’s annual meeting held in 2012 unless the material terms of the performance goals (within the meaning of Section 162(m) of the Code) have been reapproved by the Company’s stockholders within the five years prior to such grant. 16.2The Board may discontinue the Plan at any time and may amend it from time to time.No amendment or discontinuation of the Plan shall adversely affect any award previously granted without the award holder’s written consent.Amendments may be made without stockholder approval except as required to satisfy applicable laws or regulations or the requirements of any stock exchange or market on which the Stock is listed or traded. 16.3The Committee may amend the terms of any award prospectively or retroactively, subject to the limitations set forth in Section 4.2(7) hereof. 16.4Notwithstanding the foregoing provisions of this Section 16, the Committee shall have the right, in its sole discretion, to amend the Plan and all outstanding awards without the consent of stockholders or award holders to the extent the Committee determines such amendment is necessary or appropriate to comply with Section 409A of the Code. 16.5Notwithstanding any other provision of the Plan or of any award, the Committee shall have the right, in its sole discretion, to terminate the Plan and all outstanding awards (or, to the extent permitted under Section 409A of the Code, to terminate all awards subject to Section 409A of the Code) and distribute amounts payable under such awards immediately prior to or within 12 months after the occurrence of a change in control event (as defined under Section 409A of the Code). SECTION 17Change of Control 17.1The Committee shall have the authority to determine the extent, if any, to which outstanding awards will become vested upon a Change of Control.In addition, to the extent permitted under Section 409A of the Code, the Committee shall have discretion to accelerate the payment date of awards in the event of a Change of Control. 17.2A “Change of Control” means the happening of any of the following: (1)the acquisition by any person or group deemed a person under Sections 3(a)(9) and 13(d)(3) of the Exchange Act (other than the Company and its Subsidiaries as determined immediately prior to that date and/or any of its or their employee benefit plans) ofbeneficial ownership, directly or indirectly (with beneficial ownership determined as provided in Rule 13d-3, or any successor rule, under the Exchange Act) of securities of the Company representing 30% or more of the total combined voting power of all classes of stock of the Company having the right under ordinary circumstances to vote at an election of the Board; (2)the date on which a majority of the members of the Board shall consist of persons other than Current Directors (which term shall mean any member of the Board on the date of adoption of the Plan and any member of the Board whose nomination or election has been approved by a majority of the Current Directors then on the Board); (3)consummation of a merger or consolidation of the Company with another corporation where (x) the stockholders of the Company immediately prior to the merger or consolidation would not beneficially own, immediately after the merger or consolidation, shares entitling such stockholders to a majority of all votes (without consideration of the rights of any class of stock to elect directors by a separate class vote) to which all stockholders of the corporation issuing cash or securities in the merger or consolidation would be entitled in the election of directors in the same proportions as their ownership, immediately prior to such merger consolidation, of voting securities of the Company, or (y) where the members of the Company’s board of directors, immediately prior to the merger or consolidation, would not, immediately after the merger or consolidation, constitute a majority of the board of directors of the corporation issuing cash or securities in the merger or consolidation; (4)the sale or other disposition of all or substantially all of the assets of the Company; or (5)the date of approval by the stockholders of the Company of the liquidation of the Company. SECTION 18Section 409A 18.1For purposes of Section 409A of the Code, the “specified employees” of the Company shall be determined in such manner as may be specified by resolution of the Committee in accordance with Section 409A of the Code. 18.2Notwithstanding any other provision of the Plan, every award which is subject to the payment provisions of Section 409A of the Code shall provide that payment on account of the award holder’s termination of employment (other than by reason of death or disability (as defined for purposes of Section 409A of the Code)) shall not be made until at least six months after such termination of employment if the award holder is a “specified employee” at the time of termination of employment. SECTION 19General Provisions 19.1Each award under the Plan shall be subject to the requirement that, if at any time the Committee shall determine that (i)the listing, registration or qualification of the Stock subject or related thereto upon any securities exchange or market or under any state or federal law, or (ii)the consent or approval of any government regulatory body or (iii)an agreement by the recipient of an award with respect to the disposition of Stock, is necessary or desirable in order to satisfy any legal requirements, or the issuance, sale or delivery of any shares of Stock is or may in the circumstances be unlawful under the laws or regulations of any applicable jurisdiction, the right to exercise such Stock Option or SAR shall be suspended, such award shall not be granted, and/or the shares subject to such award will not be issued, sold or delivered, in whole or in part, unless such listing, registration, qualification, consent, approval or agreement shall have been effected or obtained free of any conditions not acceptable to the Committee, and the Committee determines that the issuance, sale or delivery of the shares is lawful.The application of this Section shall not extend the term of any Stock Option or other award.The Company shall have no obligation to effect any registration or qualification of the Stock under federal or state laws or to compensate the award holder for any loss caused by the implementation of this Section 19.1. 19.2Nothing set forth in this Plan shall prevent the Board from adopting other or additional compensation arrangements, including arrangements providing for the issuance of Stock.Nothing in the Plan nor any award hereunder shall confer upon any award holder any right to continued employment or service with the Company or a Subsidiary, or interfere in any way with the right of any such company to terminate such employment or service. 19.3Determinations by the Committee under the Plan relating to the form, amount, and terms and conditions of awards need not be uniform, and may be made selectively among persons who receive or are eligible to receive awards under the Plan, whether or not such persons are similarly situated. 19.4No member of the Board or the Committee, nor any officer or employee of the Company acting on behalf of the Board or the Committee, shall be personally liable for any action, determination or interpretation taken or made with respect to the Plan or any award hereunder, and all members of the Board or the Committee and all officers or employees of the Company or any Subsidiary acting on their behalf shall, to the extent permitted by law, be fully indemnified and protected by the Company in respect of any such action, determination or interpretation. 19.5Although the Company may endeavor to qualify an award for favorable tax treatment (e.g. incentive stock options under Section 422 of the Code) or to avoid adverse tax treatment (e.g. under Section 409A of the Code), the Company makes no representation that the desired tax treatment will be available and expressly disclaims any liability for the failure to maintain favorable or avoid unfavorable tax treatment. 19.6Neither the Plan nor any award shall create or be construed to create a trust or separate fund of any kind or a fiduciary relationship between the Company or Subsidiary and an award holder, and no award holder will, by participation in the Plan, acquire any right in any specific Company property, including any property the Company may set aside in connection with the Plan.To the extent that any award holder acquires a right to receive payments from the Company or any Subsidiary pursuant to an award, such right shall not be greater than the right of an unsecured general creditor. 19.7All provisions under the Plan calling for the delivery of Stock certificates may be satisfied by recording the respective person as the owner of the shares on the books of the Company, if permitted by applicable law. 19.8The Plan and all awards hereunder shall be governed by the laws of the State of Delaware without giving effect to conflict of laws principles.Any dispute arising out of any award granted under the Plan may be resolved in any state or federal court located within New York County, New York State, U.S.A.Any award granted under the Plan is granted on condition that the award holder accepts such venue and submits to the personal jurisdiction of any such court.Similarly, the Company accepts such venue and submits to such jurisdiction. 19.9This Plan shall be effective on September11, 2007, upon approval by the Company’s stockholders at the 2007 annual meeting.
